Phillip Goss plaint. conta Samuel Pelton mar of the Katch Blessing Defend* in an action of debt due for worke done onboard sd Katch for about the space of eleven months being Shipped by sd Pelton here at Boston about the. 24th of. 7br at two pounds one Shilling per month in Silver and so Sayled to Virginia and from thence to England and so hither again and was put out of pay. 25th of August last past and the wages due to the plaint, not being paid is greatly to his damage being twenty two pounds eleven Shillings in Silver this wth due damages: . . . The Jury . . . found for the plaint. Five pounds Sixteen Shillings in money in full balla of all Accots and costs of Court *1078allowd Seventeen Shillings: Upon the Question propounded The Jury-declared in Court they gave judgem* onely according to thirty six Shillings per month. [ 612 ]